Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was electronically retrieved on May 10, 2021.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U. S. Patent Publication No. 2017/0120222, Applicants’ submitted art) in view of Antos (U. S. Patent No. 4,374,046).
Regarding claims 1-5 and 7, Kim et al. teach a catalyst for dehydrogenation, said catalyst comprising a first transition metal selected from the group consisting of gallium, vanadium, chromium, manganese, molybdenum, and zinc, a hydrogen-activating metal including at least one selected from the group consisting of Groups 8, 9, 10, and 11 elements (examples of which include Co, Ni, Ru, Rh, Pd, Ag, Ir, Pt, and Au), and alumina, wherein the amount of the first transition metal ranges from 0.1 wt. % to 20 wt. %, the amount of the hydrogen-activating metal ranges from about 0.01 wt. % to 2 wt. %, both based on the amount of alumina, wherein the hydrogen-activating metal is surrounded by the alumina.  Kim et al. further teach that the aforementioned catalyst may further comprise a second transition metal selected from the group consisting of cerium and zirconium, present in amounts ranging from 0.1 wt. % to 20 wt.% based on the amount of alumina.  See paragraphs [0009]-[0012] and [0040]-[0043] of Kim et al., as well as Figure 1, which depicts an embodiment in which platinum (hydrogen-active metal) is surrounded by gallium (“first transition metal”), cerium (“second transition metal”, and alumina, wherein the gallium and cerium are contained in the alumina.
Regarding claims 9-16, Kim et al. teach the preparation of the aforementioned catalyst, wherein precursors of the first transition metal, the hydrogen-activating metal, and of the alumina precursor are provide and mixed in one pot, and a catalyst is synthesized therefrom using a sol-gel process.  This preparation may further include providing a precursor of a second transition metal, and also may include drying and thermally treating the catalyst synthesized from the aforementioned sol-gel process.  Exemplary alumina precursors include aluminum isopropoxide, aluminum nitrate nonahydrate, aluminum fluoride trihydrate, aluminum phosphate hydrate and aluminum chloride hexahydrate (paragraph [0048]); exemplary metal precursors include hydrides, fluorides, chlorides or bromides (for the hydrogen-active metal), as well as nitrates (e.g., of gallium, cerium).  See paragraphs [0048]-[0049] of Kim et al., as well as the Examples and paragraphs [0051]-[0054], which disclose sol-gel and one-pot synthesis conditions comparable to that recited in Applicants’ claims 9, 11, and 12, and additionally disclose drying and thermal treatment (“heat treatment”) conditions comparable to that recited in Applicants’ claim 16.
Regarding claims 17 and 18, Kim et al. teach the feasibility in employing the aforementioned catalyst in “a variety of dehydrogenation processes”, including the conversion of butane into butene or butadiene (“feedstock containing C4 hydrocarbons”).  Exemplary dehydrogenation conditions include a temperature ranging from 300 to 800°C.  See paragraphs [0056]-[0058] of Kim et al.
Kim et al. do not teach or suggest the limitations of Applicants’ claims regarding the (1) presence of a doping metal selected from the group consisting of elements belonging to Groups 1 and 2, as recited in Applicants’ claims 1, 6, 7, and 9, (2) the amount of acid sites present in the dehydrogenation catalyst, as recited in claim 8, and (3) the contents of C4 hydrocarbons and C4 paraffins among the C4 hydrocarbons in the feedstock, as recited in claims 19 and 20.
Regarding claims 1, 6, 7, and 9, Antos teaches a catalyst possessing “improved activity, selectivity, and stability when it is employed in a process for the dehydrogenation of dehydrogenatable hydrocarbons” (col. 3, lines 33-36), wherein the catalyst comprises a porous carrier material (examples of which include alumina, see col. 6, lines 18-19), having uniformly dispersed therein catalytically effective and available amounts of a platinum group component (“hydrogen active metal”), a nickel component, a zinc component (“first transition metal”), and an alkali or alkaline earth component, wherein these components are present in amounts of from about 0.01 to about 2 wt. % platinum group metal, about 0.1 to about 5 wt. % of the alkali metal or alkaline earth metal, about 0.05 to about 5 wt. % nickel, and about 0.01 to about 5 wt. % zinc (col. 4, lines 39-50).
Note that these catalyst components (platinum group component, nickel component, and zinc component), as well as alumina, are also disclosed in Kim et al., as discussed above.
Examples of the alkali or alkaline earth metals include potassium, cesium, calcium, and magnesium.  See col. 13, lines 6-12 of Antos, as well as col. 13, lines 38-46 and 63-67, which teaches the feasibility in combining the alkali or alkaline earth compound with the porous carrier material “in any manner known to those skilled in the art to result in a relatively uniform dispersion of this component throughout the carrier material”, as well as in incorporating the alkaline or alkaline earth metal into the carrier material via impregnation.”  From this teaching, the skilled artisan would have been motivated to incorporate the alkali or alkaline earth metal component into the catalyst via doping, thereby rendering the alkali or alkaline earth metal a “doping metal”.
Exemplary processes in which the catalyst disclosed in Antos can be employed include the dehydrogenation of n-butane.  See col. 5, lines 15-34 of Antos.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify the dehydrogenation catalyst, its preparation, and the process for producing butadiene, all disclosed in Kim et al., by incorporating therein an alkali or alkaline earth metal, as suggested by Antos, motivated by the references' common teachings regarding dehydrogenation catalysts comprising metals corresponding to Applicants' "first transition metal", "hydrogen active metal", "second transition metal”, as it has been held that combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used for the same purpose has been held to be a prima facie case of obviousness, see In re Kerkhoven, 205 U.S.P.Q. 1069.  See also MPEP 2144.06(I).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify the dehydrogenation catalyst, its preparation, and the process for producing butadiene, all disclosed in Kim et al., by incorporating therein an alkali or alkaline earth metal, as suggested by Antos, because Antos teaches the feasibility in including an alkali or alkaline earth component "to ensure that the resulting catalyst is nonacidic and utilized to produce dehydrogenated hydrocarbons" (col. , lines 47-53) and to neutralize any acidic material...which may have been used in the preparation of the catalyst so that the final catalyst is nonacidic" (col. 13, lines 33-37 of Antos).
Regarding claim 8, the combined teachings of Kim et al. and Antos, as discussed above, are considered to read upon Applicants’ claims in their present form.  In view of these combined teachings, the skilled artisan would have been motivated to reasonably expect the resultant catalyst to exhibit an amount of acid sites comparable to that instantly claimed, absent the showing of convincing evidence to the contrary.
Regarding claims 19 and 20, it is considered that because the combined teachings of Kim et al. and Antos read upon Applicants’ claims in their present form, and additionally each teach dehydrogenation process conditions reading upon that recited in claims 17 and 18 (see, for example, paragraphs [0056]-[0058] of Kim et al., and col. 5, lines 15-36 and col. 16, line 60, to col. 17, line 4 of Antos; the temperature range of 700-1200°F disclosed by Antos converts to 371.11-1248°C), the skilled artisan would have been motivated to determine through routine experimentation the optimal feedstock, such as that recited in Applicants’ claims 17 and 18, to effectively and successfully produce butadiene therefrom.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The references cited but not relied upon accompanying this Office Action provide technological background in the art of dehydrogenation catalysts and their employment in processes for producing butadiene in the presence of said dehydrogenation catalysts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 14, 2022